10

11

12

13

14

16

17

18

19

20

21

22

23

Case 2:18-cv-01164-MJP Document 326-1 Filed 11/16/20 Page1of1

THE HONORABLE MARSHA J. PECHMAN

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
DAVID GOLDSTINE,
Plaintiff,
Case No. 2:18-cv-01164 MJP
Vv.
CLARIFICATION TO SPECIAL
FEDEX FREIGHT, INC., VERDICT FORM
Defendant.

 

 

 

We the jury, provide the following answers to the questions submitted by the Court:

The Court wishes for you to clarify your answer to Question No. 8 on the Special
Verdict Form. Please look at New Question Number 8 and follow these instructions.

New Question No. 8:

What is the amount you wish to subtract from the damages you found in Question number 6?

¢ 300,000.00

Presiding Juror, please sign and date this Clarification to Special Verdict Form.

Dated November 16 , 2020.

_Ss_
PRESIDING JUROR

SPECIAL JURY VERDICT FORM - 1

 
